925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BUCHANAN, Plaintiff-Appellant,Allen Barnett, Eric D. Stoner, James Harrison, Earl Elliott,Willie Stewart, Rev. David Buchanan, Plaintiffs,v.Wallace WILKINSON, John T. Wigginton, Al Parke, E. McKnight,Barbara Hickey, Defendants-Appellees.
No. 90-5339.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1991.

1
Before NATHANIEL R. JONES and DAVID A NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Calvin Buchanan appeals the district court's judgment granting summary judgment for the defendants in this 42 U.S.C. Sec. 1983 prisoner civil rights suit.


4
Buchanan and other inmates sued the governor of Kentucky and Kentucky State Reformatory (KSR) prison officials.  They claimed that the defendants practiced racism and that nepotism exists at the KSR facility.  They alleged that the KSR does not employ African Americans in administrative positions and that there are no African Americans with any rank or authority who have direct contact with residents in the general population.  They requested damages and injunctive relief.


5
The district court granted summary judgment for the defendants, deciding that the plaintiffs failed to inform the court whether they were suing each of the five named defendants in their individual or official capacities, see Wells v. Brown, 891 F.2d 591, 593-94 (6th Cir.1989), and that the action was frivolous.  The court further decided that any future motions for in forma pauperis status filed by Buchanan should be denied as this was his thirty-fifth action before the court, in each case he had been granted in forma pauperis status, and each case was subsequently dismissed for failure to state a cause of action.  Only plaintiff Buchanan filed this appeal in which he raised the same argument.


6
As an initial matter, we recognize this appeal as brought only by plaintiff Buchanan as he was the only party to sign the notice of appeal.  The use of the term "et al." did not sufficiently designate the other appellants;  they therefore failed to effectuate an appeal to this court.    See Torres v. Oakland Scavenger Co., 487 U.S. 312, 317-18 (1988);  Minority Employees of the Tenn.  Dep't of Employ.  Sec., Inc. v. Tennessee, 901 F.2d 1327, 1331-36 (6th Cir.)  (en banc), cert. denied, 111 S.Ct. 210 (1990).


7
Upon review of the merits of Buchanan's case, we affirm the district court's February 20, 1990, judgment for the reasons stated in the magistrate's report and recommendation filed January 23, 1990, as adopted by the district court.  Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation